DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 03/18/2019 has been acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN ACTUATOR OF A PROCESS DEVICE HAVING A CONTROLLER CONFIGURED TO OPERATE IN A MEASURED POSITION FEEDBACK MODE AND A SIMULATED POSITION FEEDBACK MODE.

Drawings
Figures 1, 2A & 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: means for obtaining an actuator pressure measurement in claim 37.
Specification states:
In Paragraph [0076], the instant application describes the corresponding structures of a pressure sensor being a “means for obtaining an actuator pressure measurement”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
See MPEP 2181 (I.B) - The mere use of the term "means" with no associated function rebuts the presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See Signtech USA, 174 F.3d at 1356.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 & 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the measured feedback mode” and “the simulated feedback control mode” and “the measured position” in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 42 recites the limitation "the position sensor" and “the pressure sensor” in lines 3 & 4.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederik et al (EP 2371586 A1).
In regards to claim 29, Frederik et al teaches a method of controlling comprising controlling a pneumatic or hydraulic actuator (5) of a process device without a position sensor in a simulated feedback mode (Paragraphs 0039 & 0041), wherein an actuator pressure is measured (11, i.e. sensor line), a simulated position feedback (13, i.e. simulation unit) of the actuator (5) or the process device is derived from the measured actuator pressure by a simulation model (i.e. implemented numerical dynamical mode), and a position of the actuator (5) or the process device is controlled based on a setpoint position and the simulated position feedback (Paragraph 0045).

Allowable Subject Matter
Claims 30-39, 41, 43 & 44 are allowed.
Claims 40 & 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 30, Frederik et al teaches a method of controlling comprising controlling a pneumatic or hydraulic actuator (5) of a process device without a position sensor in a simulated feedback mode (Paragraphs 0039 & 0041), wherein an actuator pressure is measured (11, i.e. sensor line), a simulated position feedback (13, i.e. simulation unit) of the actuator (5) or the process device is derived from the measured actuator pressure by a simulation model (i.e. implemented numerical dynamical mode), and a position of the actuator (5) or the process device is controlled based on a setpoint position and the simulated position feedback (Paragraph 0045).
However, Frederik et al does not teach the method of controlling further comprising the method step of controlling the pneumatic or hydraulic actuator of the process device in a measured feedback mode wherein a measured position feedback of the actuator or the process device is obtained from a position sensor and the position of the actuator or the process device is controlled based on-3-New U.S. Patent Application the setpoint position and the measured position feedback in combination with the remaining limitations of independent claim 30.  The remaining claims 31-36 are allowed due to their dependency.
In the Examiner’s opinion in regards to claim 37, Frederik et al teaches a method of controlling comprising controlling a pneumatic or hydraulic actuator (5) of a process device without a position sensor in a simulated feedback mode (Paragraphs 0039 & 0041), wherein an actuator pressure is measured (11, i.e. sensor line), a simulated position feedback (13, i.e. simulation unit) of the actuator (5) or the process device is derived from the measured actuator pressure by a simulation model (i.e. implemented numerical dynamical mode), and a position of the actuator (5) or the process device is controlled based on a setpoint position and the simulated position feedback (Paragraph 0045).
However, Frederik et al does not teach the structural limitations of the controller for controlling a pneumatic or hydraulic actuator of a process device further comprising the control unit in the first control mode being arranged to control the actuator dependent on a setpoint position and the measured position feedback and the control unit in the second control mode being arranged to control the actuator based on the setpoint position and a simulated position feedback of the actuator or the process device, the simulated position feedback being derived from the measured actuator pressure by a simulation model in combination with the remaining limitations of independent claim 37.  The remaining claims 38, 39, 41, 43 & 44 are allowed due to their dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wagner-Stuerz (US 20180180069 A1) - In a closed loop control method for an electropneumatic field device, an electronic target value input of a command variable corresponding to a target value of a control center is received by the open loop and/or closed loop control electronics
Grossart (US 20070199315 A1) – Apparatus and methods for actuation
Mitchell (US 6216456 B1) - Load sensing hydraulic control system for variable displacement pump
Rampen et al (US 20190226959 A1) – Displacement of an object with hydraulic actuators
Ewald et al (US 5829335 A) - Control for hydraulic drive or actuator
Reismiller et al (US 5486997 A) - Predictor algorithm for actuator control
Selstad (US 10626803 B2) - Apparatus and method for controlling and monitoring an electro-hydraulic servovalve
Fabre (US 10144501 B2) - Method and device for automatic management of an actuator controlled by a servo-valve
Baker et al (US 9435357 B2) - Self-snubbing hydraulic actuation system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.J/           Examiner, Art Unit 2856   

/ANDRE J ALLEN/           Primary Examiner, Art Unit 2856